Case 2:19-mj-00118 Document 2 Filed 11/18/19 Page 1 of 2 PagelD #: 9

i

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means © Original o Duplica 8 . tiginal
2 =

UNITED STATES DISTRICT COURT

for the
Southern District of West Virginia

In the Matter of the Search of
(Briefly describe the property to be searched
or identify the person by name and address)
USPS Priority Mail Express parcel bearing tracking
number “EJ142061017US"

caseno, A 14-1 A= eee [1%

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure
of the following person or property located inthe ____- Southern __—_—C=DDisstrict of West Virginia.
(identify the person or describe the property to be searched and give its location):

USPS Priority Mail Express parcel bearing tracking number "EJ142061017US"

 

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

Controlled substances and/or proceeds of drug trafficking

 

A
YOU ARE COMMANDED to execute this warrant on or before V) : - (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. | Oat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to

 

( United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

© for __days (not to exceed 30) +1 until, the facts justifying, the Jater specific date of

~~ n Jo / x ;
Date and time sued: Y DV Lol —Y Lh (4 ry) 1 duh ad wk,

Judge's signature

 

 

City and state: Charleston, West Virginia . Dwane L. Tinsley, United States Magistrate ‘Judge—
Printed name and title

 
Case 2:19-mj-00118 Document 2 Filed 11/18/19 Page 2 of 2 PagelD #: 10

AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of :

 

Inventory of the property taken and name(s) of any person(s) seized:

 

Certification

 

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date:

 

Executing officer's signature

 

Printed name and title

 

 
